



Exhibit 10.2


EXECUTION COPY


EXECUTIVE TERMINATION PAY AGREEMENT
JILL SOLTAU
This Executive Termination Pay Agreement (the “Agreement”), dated as of
September 29, 2018 is between J. C. Penney Corporation, Inc. (“Corporation”) and
Jill Soltau, its Chief Executive Officer effective October 15, 2018, a member of
the Corporation’s executive team (the “Executive”). For the avoidance of doubt,
this Agreement shall be of no force and effect prior to commencement of
Executive’s employment with the Corporation.
WHEREAS, in order to achieve its long-term objectives, the Corporation
recognizes that it is essential to attract and retain superior executives;
WHEREAS, in order to induce the Executive to serve in the Executive’s position
with the Corporation, the Corporation desires to provide the Executive with the
right to receive certain benefits in the event the Executive experiences an
Involuntary Separation from Service without Cause or Voluntary Separation from
Service for Good Reason, as defined in this Agreement, on the terms and subject
to the conditions hereinafter set forth; and
WHEREAS, in return for receiving the benefits provided for in this Agreement in
connection with the Executive’s Involuntary Separation from Service without
Cause or Voluntary Separation from Service for Good Reason, the Executive agrees
to be bound by certain restrictive covenants, as described in Section 3 of this
Agreement, in connection with the Executive’s Voluntary Separation from Service
or Involuntary Separation from Service without Cause.
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, it is agreed as follows:
1.
Termination Payments and Benefits.

1.1
Death or Permanent Disability. In the event of a Separation from Service due to
death, or in the event of a Separation from Service within 30 days following a
determination of Permanent Disability (as defined in Section 2 of this
Agreement) of the Executive, then as soon as practicable or within the period
required by law, but in no event later than 30 days after Separation from
Service, the Corporation shall pay:



(a)
the Compensation Payments; and



(b)
the Prorated Bonus.



The payment of any death benefits or disability benefits under any employee
benefit or compensation plan that is maintained by the Corporation for the
Executive’s benefit shall be governed by the terms of such plan in effect at the
time of death or permanent disability. Upon the





--------------------------------------------------------------------------------





Executive’s Separation from Service due to death or a determination of Permanent
Disability, the Executive shall, with respect to any equity award that
constitutes an Inducement Award, immediately vest in such Inducement Award.
1.2
Involuntary Separation from Service for Cause; Voluntary Separation from Service
without Good Reason.

In the event of the Involuntary Separation from Service (as defined in Section 2
of this Agreement) of the Executive for Cause (as defined in Section 2 of this
Agreement) or the Voluntary Separation from Service without Good Reason (as
defined in Section 2 of this Agreement), (a) the Corporation shall pay the
Compensation Payments to the Executive as soon as practicable or within the
period required by law, and (b) with respect to a Voluntary Separation from
Service without Good Reason, the Executive agrees to be bound by the terms of
the Covenants and Representations contained in Section 3 of this Agreement. The
Executive shall be entitled to no other compensation, except as otherwise due to
the Executive under applicable law, or an applicable plan or program for which
she remains eligible as of the date of such Involuntary Separation from Service
for Cause or Voluntary Separation from Service without Good Reason, as
applicable. The Executive shall not be entitled to the payment of any bonuses
for any portion of the fiscal year in which such Involuntary Separation from
Service for Cause or Voluntary Separation from Service without Good Reason, as
applicable, occurs. If the Executive has accrued a bonus for all, or a portion
of, the fiscal year preceding the date of such Involuntary Separation from
Service for Cause or Voluntary Separation from Service without Good Reason, as
applicable, that is not yet paid, the Executive shall be entitled to such
payment in the same form and manner as otherwise set forth in the Management
Incentive Compensation Program or other applicable plan or program for which she
remains eligible as of the date of such Involuntary Separation from Service for
Cause or Voluntary Separation from Service without Good Reason, as applicable.





--------------------------------------------------------------------------------





1.3
Involuntary Separation from Service without Cause; Voluntary Separation from
Service for Good Reason.



(a)
Form and Amount. In the event of the Involuntary Separation from Service of the
Executive without Cause or the Voluntary Separation from Service for Good
Reason, the Corporation shall pay the Compensation Payments to the Executive as
soon as practicable or within the period required by law. In addition,
conditioned upon receipt of the Executive’s written release of claims in such
form as may be reasonably required by the Corporation (provided that such
release shall not (x) provide for the release of any claims for, or right to,
indemnification or advancement of expenses, (y) extend the length of any
restrictive covenants beyond those to which Executive is otherwise subject or
(z) release any rights to enforce the provisions of this Agreement or to vested
compensation or benefits) and the expiration of any applicable period during
which the Executive can rescind or revoke such release, the Corporation shall
pay the Executive:



(i)
severance pay in equal installments no less frequently than monthly, during the
Severance Period equal to the Executive’s monthly Base Salary;



(ii)
the Executive’s target annual incentive (at $1.00 per unit, to the extent then
applicable to the plan and the then-current value of a unit) under the
Corporation’s Management Incentive Compensation Program for the fiscal year in
which the Executive experiences an Involuntary Separation from Service without
Cause or a Voluntary Separation from Service for Good Reason, converted to a
monthly amount by dividing that target annual incentive amount by 12, in equal
installments, no less frequently than monthly, during the Severance Period;



(iii)
subsidized COBRA (or equivalent) payments during the Severance Period, if the
Executive is eligible (or would be eligible other than due to the extension of
time past 18 months) for continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) under the group health
plan coverage options (medical, dental, vision, etc.) under the J. C. Penney
Corporation, Inc. Health and Welfare Benefit Plan






--------------------------------------------------------------------------------





(“Health and Welfare Plan”) and the Executive elects COBRA continuation coverage
under the group health plan coverage options under the Health and Welfare Plan.
The amount of such subsidy shall be equal to the Corporation’s portion of the
premium cost of the Executive’s group health plan coverage elections under the
Health and Welfare Plan that the Corporation paid while the Executive was an
active associate immediately prior to the Executive’s Involuntary Separation
from Service without Cause or Voluntary Separation from Service for Good Reason;


(iv)
during the Severance Period, the Corporation’s portion of the premium cost of
any life insurance to which the Corporation was contributing immediately prior
to the Executive’s Involuntary Separation from Service without Cause or
Voluntary Separation from Service for Good Reason no less frequently than the
applicable premium is due together with a tax equalization payment so that the
Executive is made whole for any federal taxes on such payment;



(v)
a lump sum equal to $25,000 to pay for outplacement services and financial
counseling services;



(vi)
a lump sum equal to the Severance Bonus; and



(vii)
if the Executive has accrued a bonus for all, or a portion of, the fiscal year
preceding the date of such Involuntary Separation from Service without Cause or
Voluntary Separation from Service for Good Reason that is not yet paid, the
Executive shall be entitled to such payment in the same form and manner as
otherwise set forth in the Management Incentive Compensation Program or other
applicable plan or program for which he or she remains eligible as of the date
of such Involuntary Separation from Service without Cause or Voluntary
Separation from Service for Good Reason.






--------------------------------------------------------------------------------







Lump sum amounts under this Section 1.3(a) shall be paid to the Executive within
14 days of the Executive’s Involuntary Separation from Service without Cause or
Voluntary Separation from Service for Good Reason, but in no event later than
two and one-half months after the end of the Executive’s tax year in which the
Involuntary Separation from Service without Cause or Voluntary Separation from
Service for Good Reason occurs. If the applicable revocation or rescission
period described in this Section 1.3(a) with respect to any waiver or release of
claims begins in one taxable year and ends in a second taxable year, any
payments and other rights described in this Section 1.3(a) shall not commence
until the second taxable year, and in such second taxable year any payments that
would have otherwise been due for any portion of the Severance Period in the
first taxable year will be paid in full (the timing of such payments to be
compliant with or exempt from Code Section 409A). In addition to the payments
provided for herein, following an Involuntary Separation from Service without
Cause or a Voluntary Separation from Service for Good Reason, the Corporation
shall also provide to the Executive Accelerated Vesting as provided in Section
1.3(c) of this Agreement.
(b)
Health and Dental Insurance Continuation. Following an Involuntary Separation
from Service without Cause or a Voluntary Separation from Service for Good
Reason, the Executive will, as provided in Section 1.3(a)(iii) of this
Agreement, be eligible to receive COBRA continuation coverage under the group
health plan options, as applicable, at active associate rates if (i) the
Executive is enrolled in a full-time group health plan option, as applicable,
under the Health and Welfare Plan on the effective date of the Involuntary
Separation from Service without Cause or Voluntary Separation from Service for
Good Reason and the Corporation currently is paying a portion of the Executive’s
premium for the group health plan coverage on the Executive’s behalf, and (ii)
the Executive timely elects COBRA continuation coverage under the Health and
Welfare Plan. If the Executive satisfies these prerequisites, the Corporation
will allow the Executive to participate in COBRA (or equivalent) continuation
coverage under the Health and Welfare Plan at active associate rates until the
earlier of (i) the end of the month that coincides with or next follows the term
of the Severance Period; and (ii) the end of the month prior to the month the
Executive fails to timely make any required premium payment under the Health and
Welfare Plan in connection with receiving COBRA continuation coverage under the
Health and Welfare Plan or otherwise loses eligibility for COBRA continuation
coverage or (iii) if Executive elects to participate in a third party’s group
health plan.






--------------------------------------------------------------------------------







(c)
Accelerated Vesting. On Executive’s Involuntary Separation from Service without
Cause or a Voluntary Separation from Service for Good Reason, Executive shall:



(i)
with respect to any equity award that constitutes an Inducement Award,
immediately vest in such Inducement Award, which will be provided in the
applicable award notice or agreement evidencing the award;



(ii)
with respect to any award of deferred cash, stock options, stock appreciation
rights, or time-based restricted stock or restricted units that are not
Inducement Awards, immediately vest in a prorated amount or number of the
deferred cash, stock options, stock appreciation rights, and/or time-based
restricted stock or restricted stock units based on the Executive’s length of
employment during the applicable vesting period or vest in such greater amount,
if any, provided in the applicable award notice or agreement;



(iii)
with respect to any award of performance-based restricted stock or restricted
stock unit awards, vest in a prorated number of such performance-based
restricted stock or restricted stock units based on (x) Executive’s length of
employment during the applicable vesting period, and (y) the attainment of the
applicable performance goal as of the end of the performance period or vest in
such greater amount, if any, provided in the applicable award notice or
agreement; and



(iv)
with respect to any award of performance cash, vest in a prorated amount of such
performance cash based on (x) Executive’s length of employment during the
applicable vesting period, and (y) the attainment of the applicable performance
goal as of the end of the performance period or vest in such greater amount, if
any, provided in the applicable award notice or agreement.








--------------------------------------------------------------------------------





Any proration under this Section 1.3(c) shall be determined by multiplying the
applicable award or amount by a fraction, the numerator of which is the number
of months from the first month of the applicable vesting period to the effective
date of the termination of the Executive’s employment with the Corporation,
inclusive, and the denominator of which is the total number of months in the
vesting period or such more beneficial calculation, if any, provided in the
applicable award notice or agreement.
1.4 Section 409A. To the extent applicable, it is intended that portions of this
Agreement either comply with or be exempt from the provisions of Section 409A of
the Code (as defined in Section 2 of this Agreement). Any provision of this
Agreement that would cause this Agreement to fail to comply with or be exempt
from Code Section 409A shall have no force and effect until such provision is
either amended to comply with or be exempt from Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
the Executive hereby agrees not to withhold consent unreasonably to any
amendment requested by the Corporation for the purpose of either complying with
or being exempt from Code Section 409A).


1.5 Enforcement and Forfeiture. Notwithstanding the foregoing provisions of this
Section 1, in addition to any remedies to which the Corporation is entitled, any
right of the Executive to receive termination payments and benefits under this
Section 1 shall be forfeited to the extent of any amounts payable or benefits to
be provided after a breach of any covenant set forth in Section 3 of this
Agreement. On the Corporation’s becoming aware that the Executive has breached
any covenant set forth in Section 3 of this Agreement, the Corporation shall
suspend all future installment payments under Section 1.3(a) of this Agreement
and may seek full recoupment of all amounts previously paid to the Executive
under Section 1.3(a) this Agreement and reasonable attorneys’ fees and legal
expenses incurred in obtaining such recoupment. The forfeiture or recoupment of
any equity awards that are subject to covenants like those contained in Section
3 of this Agreement shall be governed by the terms of the applicable equity
award agreement containing such covenants.







--------------------------------------------------------------------------------





1.6 Non-Eligibility For Management Incentive Compensation Program benefits and
Other Company Separation Pay Benefits. The benefits provided for herein are
intended to be in lieu of, and not in addition to, benefits under the Management
Incentive Compensation Program the Executive could earn with respect to any
incentive compensation or bonus program in place for the fiscal year in which
the Executive’s Involuntary Separation from Service without Cause or Voluntary
Separation from Service for Good Reason occurs or any other separation pay
benefits to which the Executive might be entitled, including those under the
Corporation’s Separation Pay Plan, or any successor plan or program offered by
the Corporation, which the Executive hereby waives. If the Executive receives
benefits under the Corporation’s CIC Plan, in the event of Employment
Termination (as defined in the CIC Plan), the covenants set forth in Section 3
hereof shall automatically terminate and, if the Executive receives all benefits
to which the Executive is entitled under the CIC Plan, the Executive waives all
benefits hereunder.


1.7 Corporation’s Right of Offset. If the Executive is at any time indebted to
the Corporation, or otherwise obligated to pay money to the Corporation for any
reason, to the extent exempt from or otherwise permitted by Code Section 409A
and the Treasury Regulations thereunder, including Treasury Regulation
1.409A-3(j)(4)(xiii) or any successor thereto, the Corporation, at its election,
may offset amounts otherwise payable to the Executive under this Agreement,
including, but without limitation, Base Salary and incentive compensation
payments, against any such indebtedness or amounts due from the Executive to the
Corporation, to the extent permitted by law.


1.8 Mitigation. In the event of an Involuntary Separation from Service without
Cause or Voluntary Separation from Service for Good Reason of the Executive, the
Executive shall not be required to mitigate damages by seeking other employment
or otherwise as a condition to receiving termination payments or benefits under
this Agreement. No amounts earned by the Executive after the Executive’s
Involuntary Separation from Service without Cause or Voluntary Separation from
Service for Good Reason, whether from self-employment, as a common law employee,
or otherwise, shall reduce the amount of any payment or benefit under any
provision of this Agreement or otherwise.







--------------------------------------------------------------------------------





1.9 Resignations. Except to the extent requested by the Corporation, upon
termination of the Executive’s service with the Corporation for any reason, the
Executive shall immediately resign all positions and directorships with the
Corporation and each of its subsidiaries and affiliates.


2.
Certain Definitions.



As used in this Agreement, the following terms shall have the following
meanings:
2.1
“Base Salary” shall mean the Executive’s annual base salary as in effect on the
effective date of the termination of the Executive’s employment with the
Corporation not taking into account any reductions of Base Salary that would
constitute Good Reason under this Agreement.



2.2
“Cause” shall mean (a) an intentional act of fraud, embezzlement, theft or any
other material violation of law that occurs during or in the course of
Executive’s employment with the Corporation; (b) intentional damage to the
Corporation’s assets; (c) intentional disclosure of the Corporation’s
confidential information contrary to Corporation’s policies; (d) material breach
of Executive’s obligations under this Agreement; (e) intentional engagement in
any competitive activity which would constitute a breach of Executive’s duty of
loyalty or of Executive’s obligations under this Agreement; (f) willful and
continued failure to substantially perform Executive’s duties for the
Corporation (other than as a result of incapacity due to physical or mental
illness); provided, however, that termination for Cause based on clause (f)
shall not be effective unless the Executive shall have written notice from the
Board of Directors of J. C. Penney Company, Inc. (the “Board”) (which notice
shall include a description of the reasons and circumstances giving rise to such
notice) not less than 30 days prior to the Executive’s termination and the
Executive has failed after receipt of such notice to satisfactorily discharge
the Executive’s duties; or (g) intentional material breach of any of
Corporation’s policies, willful conduct or gross negligence by Executive that is
in either case demonstrably and materially injurious to Corporation, monetarily
or otherwise. Failure to meet performance standards or objectives, by itself,
does not constitute “Cause.” “Cause” includes any of the above grounds for
dismissal if the Corporation learns of such grounds before the Executive’s
Separation from Service and terminates the Executive for






--------------------------------------------------------------------------------





Cause or the Corporation learns of such grounds within 120 days after the
Executive’s Separation of Service and notifies the Executive of its intention to
effect a termination for Cause within such 120-day period. For purposes hereof,
an act, or a failure to act, shall not be deemed “intentional” unless it is
done, or omitted to be done, by the Executive in bad faith or without a
reasonable belief that the Executive’s action or omission was in the best
interest of the Corporation. Executive shall not be terminated for “Cause” in
the absence of a vote of a majority of the Board after an opportunity to be
heard before the Board with counsel, such opportunity to be available to the
Executive for a period of 24 hours following executive’s receipt of the notice
of the Board’s intent to vote on whether Executive should be terminated for
“Cause.”


2.3
"CIC Plan” shall mean the Corporation’s Change in Control Plan, to which
Executive is a participant at the time of termination of employment.



2.4
“Code” shall mean the Internal Revenue Code of 1986, as amended, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury or the Internal Revenue Service with respect thereto.



2.5
“Compensation Payments” shall mean:



a.
any accrued and unpaid Base Salary (as defined in Section 2 of this Agreement);
and



b.
payout of any vacation days to which the Executive was entitled on the effective
date of the termination of the Executive’s employment with the Corporation under
the terms of the MTO Policy to which Executive is a participant at the time of
termination of employment.



2.6
“Competing Business” shall have the meaning ascribed thereto in Section 3.4 of
this Agreement.



2.7
“Good Reason” shall mean:



a.
a decrease in the Executive’s Base Salary or target annual incentive award
opportunity as in effect immediately prior to such reduction;






--------------------------------------------------------------------------------







b.
a demotion of the Executive or a reduction or adverse change in the Executive’s
authority or responsibility or duties (other than due to a change in the scope
of Company’s business), except in each case in connection with the Executive’s
Involuntary Separation from Service for Cause or Permanent Disability or as a
result of Executive’s death, or temporarily as a result of Executive’s illness
or other Corporation approved absence;



c.
the Executive no longer reporting directly and exclusively to the Board;



d.
the Corporation or any of its subsidiaries or affiliates requiring the Executive
to change the principal location at which the Executive must perform services to
a location that is more than 50 miles from 6501 Legacy Drive, Plano, Texas 75024
after the Executive’s date of hire;



e.
the Corporation’s or any of its subsidiaries’ or affiliates’ failure to nominate
the Executive for election to the Board, except in connection with the
Executive’s Involuntary Separation from Service for Cause or Permanent
Disability or as a result of Executive’s death, or temporarily as a result of
the Executive’s illness or other Corporation approved absence;



f.
a material breach by the Corporation or any of its subsidiaries or affiliates or
any of their successors of this Agreement or the Executive’s offer letter from
J. C. Penney Company, Inc. dated as of the date hereof (the “Offer Letter”) or
the failure of the Corporation to require a successor to expressly assume this
Agreement or the Offer Letter; or



g.
failure to make any material payments to the Executive when due, other than as
required by applicable law or regulation or due to a mistake that is corrected
as soon as practicable, but in any event within 30 days after discovery of the
failure to make the material payment to the Executive.








--------------------------------------------------------------------------------





In order to constitute “Good Reason” the Executive must provide notice to the
Corporation of the existence of the condition described above within 90 days of
the Executive knowing of the condition, where upon the Corporation will have 30
days, following the notice of the condition by the Executive, during which it
may remedy the condition and not be required to pay any amount owed under this
Agreement. Any Separation from Service as a result of a Good Reason condition
must occur within 180 days of the Executive giving notice of the condition that
constitutes “Good Reason” in order for benefits to be due under this Agreement.
2.8
“Inducement Award” shall mean an equity or cash award granted to Executive in
consideration of Executive’s (i) employment with the Corporation and
(ii) forfeiture of equity awards granted by a former employer, including, for
the avoidance of doubt, the Cash Inducement Award and Equity Inducement Award
described in the Offer Letter.

2.9
"Involuntary Separation from Service” shall mean Separation from Service due to
the independent exercise of the unilateral authority of the Service Recipient to
terminate the Executive’s services, other than due to the Executive’s implicit
or explicit request, where the Executive was willing and able to continue
performing services, within the meaning of Code Section 409A and Treasury
Regulation 1.409A-1(n)(1) or any successor thereto.

2.10
“Management Incentive Compensation Program” shall mean the Amended and Restated
Management Incentive Compensation Program approved by shareholders of J. C.
Penney Company, Inc. on May 19, 2017, as such may be amended from time to time,
or any successor plan or program that replaces the Management Incentive
Compensation Program or if there is no such plan, the annual bonus program
applicable to the Executive at the relevant time.

2.11
“MTO Policy” shall mean the Corporation’s My Time Off Policy, to which the
Executive is a participant at the time of termination of employment.






--------------------------------------------------------------------------------







2.12
“Permanent Disability” means the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, within the meaning of
Code Section 409A and Treasury Regulation 1.409A-3(i)(4)(i)(A) or any successor
thereto. A determination of Permanent Disability, for purposes of payment under
this Agreement, will be made by the Corporation’s disability insurance plan
administrator or insurer.

2.13
“Proprietary Information” shall have the meaning ascribed thereto in Section 3
of this Agreement.

2.14
“Prorated Bonus” shall mean the target annual incentive (at $1.00 per unit, to
the extent then applicable to the plan and the then-current value of a unit)
under the Corporation’s Management Incentive Compensation Program for the fiscal
year in which the date of death or the determination of Permanent Disability
occurs, prorated for the actual period of service for that fiscal year.

2.15
“Separation from Service” within the meaning of Code Section 409A and Treasury
Regulation 1.409A-1(h) or any successor thereto, shall mean the date an
Executive retires, dies or otherwise has a termination of employment with the
Service Recipient. In accordance with Treasury Regulation 1.409A-1(h) or any
successor thereto, if an Executive is on a period of leave that exceeds six
months and the Executive does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period, and
also, an Executive is presumed to have separated from service where the level of
bona fide services performed (whether as an employee or an independent
contractor) decreases to a level equal to 20 percent or less of the average
level of services performed (whether as an employee or an independent
contractor) by the Executive during the immediately preceding 36-month period
(or the full period of service to the Service Recipient if the employee has been
providing services for less than the 36-month period).






--------------------------------------------------------------------------------







2.16
“Separation Pay Plan” means the J. C. Penney Corporation, Inc. Separation Pay
Plan as such plan may be amended from time to time, including any successor plan
or program that replaces the Separation Pay Plan.

2.17
“Service Recipient” shall mean the person, within the meaning of Treasury
Regulation 1.409A-1(g) or any successor thereto, for whom the services are
performed and with respect to whom the legally binding right to compensation
arises, and all persons with whom such person would be considered a single
employer under Code Section 414(b) (employees of controlled group of
corporations), and all persons with whom such person would be considered a
single employer under Code Section 414(c) (employees of partnerships,
proprietorships, etc., under common control), using the “at least 50 percent”
ownership standard, within the meaning of Code Section 409A and Treasury
Regulation 1.409A-1(h)(3) or any successor thereto.

2.18
“Severance Bonus” shall mean the actual incentive compensation payable to the
Executive under the terms of the Management Incentive Compensation Program for
the fiscal year in which the Executive experiences an Involuntary Separation
from Service without Cause or a Voluntary Separation from Service for Good
Reason, prorated for the Executive’s actual period of service for the fiscal
year, less any amounts previously paid to the Executive under the incentive
compensation program for that fiscal year. If the incentive compensation formula
under the Management Incentive Compensation Program for the fiscal year in which
such Involuntary Separation from Service without Cause or a Voluntary Separation
from Service for Good Reason occurs includes an individual performance
component/goal, for purposes of calculating the actual incentive compensation
payable to the Executive for that fiscal year the portion of the incentive
compensation attributable to the achievement of the individual performance
component/goal will be determined at target for that fiscal year.

2.20
“Severance Period” shall mean the 24-month period immediately following the
effective date of the termination of the Executive’s employment with the
Corporation.






--------------------------------------------------------------------------------







2.21
“Voluntary Separation from Service” shall mean a Separation from Service other
than as a result of the Executive’s death, Permanent Disability or an
Involuntary Separation from Service.

3.
Covenants and Representations of the Executive. The Executive hereby
acknowledges that the Executive’s duties to the Corporation require access to
and creation of the Corporation’s confidential or proprietary information and
trade secrets (collectively, the “Proprietary Information”). The Proprietary
Information has been and will continue to be developed by the Corporation and
its subsidiaries and affiliates at substantial cost and constitutes valuable and
unique property of the Corporation. The Executive further acknowledges that due
to the nature of the Executive’s position, the Executive will have access to
Proprietary Information affecting plans and operations in every location in
which the Corporation (and its subsidiaries and affiliates) does business or
plans to do business throughout the world, and the Executive’s decisions and
recommendations on behalf of the Corporation may affect its operations
throughout the world. Accordingly, the Executive acknowledges that the foregoing
makes it reasonably necessary for the protection of the Corporation’s business
interests that the Executive agrees to the following covenants in connection
with the Executive’s Involuntary Separation from Service without Cause and
receipt of benefits under this Agreement or the Executive’s Voluntary Separation
from Service:



3.1
Confidentiality. The Executive hereby covenants and agrees that the Executive
shall not, without the prior written consent of the Corporation, during the
Executive’s employment with the Corporation or at any time thereafter disclose
to any person not employed by the Corporation, or use in connection with
engaging in competition with the Corporation, any Proprietary Information of the
Corporation.






--------------------------------------------------------------------------------







(a)
It is expressly understood and agreed that the Corporation’s Proprietary
Information is all nonpublic information relating to the Corporation’s business,
including but not limited to information, plans and strategies regarding
suppliers, pricing, marketing, customers, hiring and terminations, employee
performance and evaluations, internal reviews and investigations, short term and
long range plans, acquisitions and divestitures, advertising, information
systems, sales objectives and performance, as well as any other nonpublic
information, the nondisclosure of which may provide a competitive or economic
advantage to the Corporation. Proprietary Information shall not be deemed to
have become public for purposes of this Agreement where it has been disclosed or
made public by or through anyone acting in violation of a contractual, ethical
or legal responsibility to maintain its confidentiality.



(b)
In the event the Executive receives a subpoena, court order or other summons
that may require the Executive to disclose Proprietary Information, on pain of
civil or criminal penalty, the Executive will promptly give notice to the
Corporation (to the extent legally permissible) of the subpoena or summons and
provide the Corporation an opportunity to appear at the Corporation’s expense
and challenge the disclosure of its Proprietary Information, and the Executive
shall provide reasonable cooperation (at the Corporation’s expense) to the
Corporation for purposes of affording the Corporation the opportunity to prevent
the disclosure of the Corporation’s Proprietary Information.



(c)
Nothing in this Agreement shall restrict the Executive from, directly or
indirectly, initiating communications with or responding to any inquiry from, or
providing testimony before, the Securities and Exchange Commission (“SEC”),
Financial Industries Regulatory Authority (“FINRA”), or any other
self-regulatory organization or state or federal regulatory authority.



3.2
Nonsolicitation of Employees. The Executive hereby covenants and agrees that
during the Executive’s employment with the Corporation and, in the event the
Executive has a Voluntary Separation from Service or will receive or has
received the severance benefits provided for in Section 1.3 of this Agreement,
for the Severance Period, the Executive shall not, without the prior written
consent of the Corporation, on the Executive’s own behalf or on the behalf of
any person, firm or company, directly or






--------------------------------------------------------------------------------





indirectly, attempt to influence, persuade or induce, or assist any other person
in so persuading or inducing, any of the employees of the Corporation (or any of
its subsidiaries or affiliates) to give up his or her employment with the
Corporation (or any of its subsidiaries or affiliates), and the Executive shall
not directly or indirectly solicit or hire employees of the Corporation (or any
of its subsidiaries or affiliates) for employment with any other employer,
without regard to whether that employer is a Competing Business, as defined in
Section 3.4(b) of this Agreement.


3.3
Noninterference with Business Relations. The Executive hereby covenants and
agrees that during the Executive’s employment with the Corporation and, in the
event the Executive has a Voluntary Separation from Service or will receive or
has received the severance benefits provided for in Section 1.3 of this
Agreement, for the Severance Period, the Executive shall not, without the prior
written consent of the Corporation, on the Executive’s own behalf or on the
behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any person, firm or company to cease doing business with, reduce its
business with, or decline to commence a business relationship with, the
Corporation (or any of its subsidiaries or affiliates).



3.4
Noncompetition.



(a)
The Executive covenants that during the Executive’s employment with the
Corporation and, in the event the Executive has a Voluntary Separation from
Service, for the twelve-month period immediately following the effective date of
the termination of the Executive’s employment with the Corporation or, in the
event the Executive will receive or has received the severance benefits provided
for in Section 1.3 of this Agreement, for the Severance Period, the Executive
will not, except as otherwise provided for in this Section 3.4, undertake any
work for a Competing Business, as defined in Section 3.4(b) of this Agreement.
Notwithstanding the foregoing, the Executive shall not violate this provision by
(i) being a passive owner of less than 1/10 of 1% of the equity interests of (x)
any entity which is publicly traded or (y) through a hedge fund or private
equity fund (or similar investment vehicle), any






--------------------------------------------------------------------------------





privately-held entity, or (ii) providing services to a subsidiary, division or
unit of any entity which maintains a Competing Business so long as the Executive
does not (a) provide services to the subsidiary, division or unit of such entity
that is engaged in the Competing Business, or (b) have substantive business
communication with, influence over, or control of the subsidiary, division or
unit of such entity that is engaged in the Competing Business.


(b)
As used in this Agreement, the term “Competing Business” shall:



(i)
specifically include, but not be limited to, Amazon.com, Inc., Burlington
Stores, Inc., Kohl’s Corporation, Lowe’s Companies, Inc., Macy’s, Inc., Target
Corporation, The TJX Companies, Inc., Ross Stores, Inc., Walmart Inc., and any
of their respective subsidiaries (including any of their successors), or



(ii)
mean any business (A) that, at any time during the Severance Period, competes
directly with the Corporation through the retail sale of merchandise or services
of the types sold by the Corporation in the United States or another country or
commonwealth in which the Corporation, including its divisions and licensees,
operates, and (B) where the Executive performs services, whether paid or unpaid,
in any capacity, including as an officer, director, owner, consultant, employee,
agent, or representative, where such services involve the performance of (x)
substantially similar duties or oversight responsibilities as those performed by
the Executive at any time during the 12-month period preceding the effective
date of the Executive’s termination of employment with the Corporation for any
reason, or (y) greater duties or responsibilities that include such
substantially similar duties or oversight responsibilities as those referred to
in (x); or



(iii)
any business that provides buying office or sourcing services to any business of
the types referred to in this Section 3.4(b).






--------------------------------------------------------------------------------







(c)
For purposes of this Section 3, the restrictions on working for a Competing
Business shall include working at any location within the United States or
Puerto Rico. Executive acknowledges that the Corporation is a national retailer
with operations throughout the United States and Puerto Rico and that the duties
and responsibilities that the Executive performs, or will perform, for the
Corporation directly impact the Corporation’s ability to compete with a
Competing Business in a nationwide marketplace. Executive further acknowledges
that Executive has, or will have, access to sensitive and confidential
information of the Corporation that relates to the Corporation’s ability to
compete in a nationwide marketplace.



3.5
Non-Disparagement. The Executive covenants that the Executive will not make any
statement or representation, oral or written, that materially and adversely
affects the reputation, image, goodwill or commercial interests of the
Corporation. The Corporation agrees that in the event of a Separation from
Service, the members of the Board and executive management (defined as
Executive’s direct reports at the time of termination) will be informed of their
obligation not to make any statement or representation, oral or written, that
materially and adversely affects the reputation, image or goodwill of the
Executive. This provision will be construed as broadly as state or federal law
permits, but no more broadly than permitted by state or federal law. This
provision is not intended to and does not prohibit any person from participating
in a governmental investigation concerning the Corporation, or providing
truthful testimony in any lawsuit, arbitration, mediation, negotiation or other
matter.



3.6
Injunctive Relief. If the Executive shall breach any of the covenants contained
in this Section 3, the Corporation shall have no further obligation to make any
payment to the Executive pursuant to this Agreement and may recover from the
Executive all such damages as it may be entitled to under the terms of this
Agreement, and other agreement between the Corporation and the Executive, at
law, or in equity. In addition, the Executive acknowledges that any such breach
is likely to result in immediate and irreparable harm to the Corporation for
which money damages are likely to be inadequate. Accordingly, the Executive
consents to injunctive and other appropriate equitable relief without the
necessity of bond in excess of $500.00 upon the institution of proceedings
therefor by the Corporation in order to protect the Corporation’s rights
hereunder.






--------------------------------------------------------------------------------







4.
Employment-at-Will. Notwithstanding any provision in this Agreement to the
contrary, the Executive hereby acknowledges and agrees that the Executive’s
employment with the Corporation is for an unspecified duration and constitutes
“at-will” employment, and the Executive further acknowledges and agrees that
this employment relationship may be terminated at any time, with or without
Cause or for any or no Cause, at the option either of the Corporation or the
Executive.



5.
Miscellaneous Provisions.



5.1
Execution and Delivery of this Agreement. You will have 90 days following the
later of (i) your effective date of employment, or (ii) the date you receive a
copy of this Agreement, either physically or electronically, to execute and
return this Agreement evidencing your acceptance of its terms and your agreement
to be bound by the restrictive covenants under Section 3 of this Agreement in
connection with your Voluntary Separation from Service or your Involuntary
Separation from Service without Cause in order to receive the benefits under
this Agreement in connection with your Involuntary Separation from Service
without Cause or Voluntary Separation from Service for Good Reason. Failure to
timely deliver an executed version of this Agreement within the timeframe
provided in this Section 5.1 shall be evidence of your waiver of the benefits
under this Agreement.



5.2
Dispute Resolution. Any dispute between the parties under this Agreement shall
be resolved (except as provided below) through informal binding mandatory
arbitration by an arbitrator selected under the rules of the American
Arbitration Association for arbitration of employment disputes (located in the
city in which the Corporation’s principal executive offices are based) and the
arbitration shall be conducted in that location under the rules of said
Association. Each party shall be entitled to present evidence and argument to
the arbitrator. The arbitrator shall have the right only to interpret and apply
the provisions of this Agreement and may not change any of its provisions,
except as expressly provided in Section 3.4 of this Agreement and only in the
event the Corporation has not brought an action in a court of competent
jurisdiction to enforce the covenants in Section 3 of this Agreement. The
arbitrator shall permit reasonable pre-hearing discovery of facts, to the extent
necessary to establish a claim or a defense to a claim, subject to supervision
by the arbitrator. The determination of the arbitrator shall be conclusive and
binding upon the parties and judgment upon the same may be entered in any court
having






--------------------------------------------------------------------------------





jurisdiction thereof. The arbitrator shall give written notice to the parties
stating the arbitrator’s determination, and shall furnish to each party a signed
copy of such determination. The expenses of arbitration shall be borne equally
by the Corporation and the Executive or as the arbitrator equitably determines
consistent with the application of state or federal law; provided, however, that
the Executive’s share of such expenses shall not exceed the maximum permitted by
law. To the extent applicable, in accordance with Code Section 409A and Treasury
Regulation 1.409A-3(i)(1)(iv)(A) or any successor thereto, any payments or
reimbursement of arbitration expenses which the Corporation is required to make
under the foregoing provision shall meet the requirements below. The Corporation
shall reimburse the Executive for any such expenses, promptly upon delivery of
reasonable documentation, provided, however, that all invoices for reimbursement
of expenses must be submitted to the Corporation and paid in a lump sum payment
by the end of the calendar year following the calendar year in which the expense
was incurred. All expenses must be incurred within a 20-year period following
the Separation from Service. The amount of expenses paid or eligible for
reimbursement in one year under this Section 5.1 shall not affect the expenses
paid or eligible for reimbursement in any other taxable year. The right to
payment or reimbursement under this Section 5.1 shall not be subject to
liquidation or exchange for another benefit.


Any arbitration or action pursuant to this Section 5.1 shall be governed by and
construed in accordance with the substantive laws of the State of Texas and,
where applicable, federal law, without giving effect to the principles of
conflict of laws of such State. The mandatory arbitration provisions of this
Section 5.1 shall supersede in their entirety the J. C. Penney Alternative, a
dispute resolution program generally applicable to employment terminations, any
existing Binding Mandatory Arbitration Agreement between the Executive and the
Corporation, and the JCPenney Rules of Employment Arbitration, in the limited
context of claims regarding the enforcement of this Agreement. Any other claims
shall be resolved by J. C. Penney Alternative, a dispute resolution program
generally applicable to employment terminations, any existing Binding Mandatory
Arbitration Agreement between Executive and the Corporation, and the JCPenney
Rules of Employment Arbitration. Executive explicitly waives, and may not
litigate, any multi-party claims or claims available in multi-party litigation,
such as class actions.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Corporation shall not be required to seek or
participate in arbitration regarding any actual or threatened breach of the
Executive’s covenants in Section 3 of this Agreement, but may pursue its
remedies, including temporary or permanent injunctive relief, for such breach in
a court of competent jurisdiction in the city in which the Corporation’s
principal executive offices are based, or in the sole discretion of the
Corporation, in a court of competent jurisdiction where the Executive has
committed or is threatening to commit a breach of the Executive’s covenants, and
no arbitrator may make any ruling inconsistent with the findings or rulings of
such court.
5.3
Binding on Successors; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Executive, the Corporation and each of their
respective successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees, as applicable;
provided however, that neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by the
Executive (except by will or by operation of the laws of intestate succession)
or by the Corporation except that the Corporation may assign this Agreement to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the stock, assets or businesses of the Corporation, if such successor
expressly agrees to assume the obligations of the Corporation hereunder.

5.4
Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive law of the State of Texas and
federal law, without regard to conflicts of law principles, except as expressly
provided herein. In the event the Corporation exercises its discretion under
Section 5.1 of this Agreement to bring an action to enforce the covenants
contained in Section 3 of this Agreement in a court of competent jurisdiction
where the Executive has breached or threatened to breach such covenants, and in
no other event, the parties agree that the court may apply the law of the
jurisdiction in which such action is pending in order to enforce the covenants
to the fullest extent permissible.






--------------------------------------------------------------------------------







5.5
Severability. Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective, to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal or unenforceable in any other jurisdiction. If any covenant in
Section 3 of this Agreement should be deemed invalid, illegal or unenforceable
because its time, geographical area or restricted activity, is considered
excessive, such covenant shall be modified to the minimum extent necessary to
render the modified covenant valid, legal and enforceable.

5.6
Notices. For all purposes of this Agreement, all communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid or three business days after having been sent by a
nationally recognized overnight courier service, addressed to the Corporation at
its principal executive office, c/o the Corporation’s General Counsel, and to
the Executive at the Executive’s principal residence (with a copy to Shearman &
Sterling LLP, 599 Lexington Avenue, New York, New York 10022, Attention: Linda
E. Rappaport, Esq. and Gillian Emmett Moldowan, Esq.), or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

5.7
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

5.8
Entire Agreement. The terms of this Agreement are intended by the parties to be
the final expression of their agreement with respect to the Executive’s
employment by the Corporation and may not be contradicted by evidence of any
prior or contemporaneous agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative or other legal proceedings to vary the terms of this Agreement.
For the avoidance of doubt, this Agreement does not supersede the Offer Letter
or the terms of any plans or program expressly referenced herein.






--------------------------------------------------------------------------------







5.9
Amendments; Waivers. This Agreement may not be modified, amended or terminated
except by an instrument in writing, approved by the Corporation and signed by
the Executive and the Corporation. Failure on the part of either party to
complain of any action or omission, breach or default on the part of the other
party, no matter how long the same may continue, shall never be deemed to be a
waiver of any rights or remedies hereunder, at law or in equity. The Executive
or the Corporation may waive compliance by the other party with any provision of
this Agreement that such other party was or is obligated to comply with or
perform only through an executed writing; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.

5.10
No Inconsistent Actions. The parties hereto shall not voluntarily undertake or
fail to undertake any action or course of action that is inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

5.11
Headings, Section References, Recitations, Interpretation. The headings used in
this Agreement are intended for convenience or reference only and shall not in
any manner amplify, limit, modify or otherwise be used in the construction or
interpretation of any provision of this Agreement. All section references are to
sections of this Agreement, unless otherwise noted. The Recitations contained at
the beginning of this Agreement are intended to be a part of this Agreement. All
references to laws and regulations are to such laws and regulations as amended
or replaced.

5.12
Beneficiaries. The Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Corporation
written notice thereof in accordance with Section 5.5 of this Agreement. In the
event of the Executive’s death or a judicial determination of the Executive’s
incompetence, reference in this Agreement to the “Executive” shall be deemed,
where appropriate, to be the Executive’s beneficiary, estate or other legal
representative.

5.13
Withholding. The Corporation shall be entitled to withhold from payment any
amount of withholding required by law.






--------------------------------------------------------------------------------







5.14
Installments. For purposes of applying Code Section 409A to this Agreement, each
separately identified amount the Executive is entitled to receive under this
Agreement shall be treated as a separate payment. In addition, to the extent
permitted under Code Section 409A, the right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments, and accordingly, each installment payment shall at all times be
considered a separate and distinct payment.



[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
J. C. PENNEY CORPORATION, INC.


 
 
 
/s/ Brynn Evanson
By: Brynn Evanson
Title: EVP, Human Resources
 
 
 
Jill Soltau
 
 
/s/ Jill Soltau





[SIGNATURE PAGE TO THE EXECUTIVE TERMINATION PAY AGREEMENT]



